 Case 20-04009-elm Doc 27 Filed 09/18/20               Entered 09/18/20 16:54:01     Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS


 In re:                                               Case No. 1944181-elm

 DWAYNE PAUL BRIDGES AND                              Chapter 7
 DANA MICHELLE BRIDGES

       Debtors.
 _____________________________________

 KAPITUS SERVICING INC.

           Plaintiff,

 v.                                                   Adv. Pro. No. 20-04009-elm

 DWAYNE PAUL BRIDGES

           Defendant.


            JOINT MOTION FOR ENTRY OF AGREED SCHEDULING ORDER


TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

          Kapitus Servicing Inc. (the “Plaintiff”) and Dwayne Paul Bridges (the “Defendant”) in the

above-captioned adversary proceeding, files this Joint Motion for Entry of Agreed Scheduling

Order (the “Motion”). In support of the Motion, the Plaintiff and Defendant respectfully state the

following:

                                      RELIEF REQUESTED

          On June 3, 2020, the Defendant file a motion to dismiss [ECF 18]. On June 24, 2020, the

Defendant filed a response to the motion to dismiss [ECF 21]. On July 20, 2020, the Court held a

hearing on the motion to dismiss and took the matter under advisement. As of the date hereof,

the Court has not ruled on the motion to dismiss.




                                                  1
 Case 20-04009-elm Doc 27 Filed 09/18/20             Entered 09/18/20 16:54:01         Page 2 of 2




       Due to the pending motion to dismiss, the parties hereto seek to continue the deadlines in

this adversary proceeding for ninety (90) days. In connection with the foregoing, the parties hereto

request entry of the Third Stipulation and Agreed Scheduling Order attached hereto (the “Proposed

Agreed Scheduling Order”) and seek to have the docket call rescheduled for February 1, 2021 at

1:30 p.m. (CT).

                                         CONCLUSION

       Plaintiff respectfully requests that this Court enter an order substantially in the form of the

Proposed Agreed Scheduling Order attached hereto.

Dated: September 18, 2020                             Respectfully submitted,

                                                      PARKINS LEE & RUBIO LLP

                                                      /s/ Charles M. Rubio
                                                      Charles M. Rubio
                                                      Texas Bar No. 24083768
                                                      Parkins Lee & Rubio LLP
                                                      Pennzoil Place
                                                      700 Milam Street, Suite 1300
                                                      Houston, Texas 77002
                                                      Telephone: 212-763-3331
                                                      Email: crubio@parkinslee.com

                                                      Counsel to Kapitus Servicing Inc.

                                                      – and –

                                                      THE VIDA LAW FIRM. PLLC

                                                      /s/ Behrooz P. Vida
                                                      Behrooz P. Vida
                                                      The Vida Law Firm, PLLC
                                                      3000 Central Drive
                                                      Bedford, Texas 76021
                                                      Telephone: 817-358-9977
                                                      Email: Behrooz@vidalawfirm.com

                                                      Counsel to Dwayne Paul Bridges




                                                 2
